Title: From John Adams to C. W. F. Dumas, 31 January 1781
From: Adams, John
To: Dumas, Charles William Frederic



Amsterdam Jan. 31. 1781
Dear Sir

I have to thank you for your Favours of 28 and 29 which arrived untouched, by any hand too inquisitive.
The extraordinary demand for Bread in England will be a great Advantage to America. It will raise the Price of it, by increasing the demand, in those Countries which trade directly or indirectly with America, and will raise the Price of it consequently there.
We have always Said in America “By and By will come a Leane Year for Grain in Europe and then the Powers of Europe will begin to think Us of Some Consequence.” There will I fancy be next Spring and Summer a vast Exportation of Grain from America, which will be an Advantage to our Credit. And if there should be another short Crop next year and the year after, in England and in other Parts of Europe, in that Case they will have an opportunity of Seeing some-what of the Resources of America—for in the midst of All the Difficulties of this War, Grain enough will be found in America to Supply all the Deficiency in Europe.
Pray what are the News from Vienna? That the English are labouring with all their might and intriguing with all their subtelty, and bribing with all the Money they can Spare, to draw in the House of Austria to Some Connection with them, I am very well perswaded. That the old Jealousy, Envy and Rivalry of that House towards the House of Bourbon, is not all extinct I believe—that it now pleads in favour of England I guess. But as the Emperor is a Man of Sense I rely upon it, he will not be taken in. If he Should be, it will only make the War, more passionate against England, And he will get nothing in the End but broken Bones.
The News from all Quarters in America is agreable. “All’s Well” as the Sentinels cry at Sea. The Mass. Constitution gives new vigour to the state and its Neighbours.
Have you seen the Vie prive de Louis 15? It has been printed in 4 Volumes, this month. I have read it through with as much Ardour and Impatience, as I did in my youth the Character of Lovelace in Clarissa Harlow and with more Indignation.
This Work is a Sublime Compliment to America, as well as to Louis 16th. It is So to the reigning Monarch in Proportion, as his private Life, is a contrast to that of his Predecessor. But no Wisdom, no Virtue private or publik, no Exertions or Activity whatsoever in the Prince, Ministry, or Nation could have raised France out of that profound degree of Contempt, Misery and Debasement in which Louis the 15 left it, to that Pitch of Reputation, Opulence, and Power where it now stands, without the Seperation of America from Great Britain and her Alliance with France.
Let it be remembered by every Frenchman, that the first Congress was held the Same Year that Louis 15 died. That France had Seen Eleven Years of Peace and instead of rising out of the Misery in which the Peace of 1763 left her, she sunk deeper and deeper. That her Prosperity and Glory commenced with her connection with America and has grown with a Rapidity that surprizes all Europe ever since.
When other Nations shall read this Work and make the proper Reflections they will draw the natural Inferences. Such as 1. That France can never desert America. 2. That she ought to exert herself, with Zeal and that she will do it too. 3. That other nations, will do wisely to imitate the Example of France. 4. That the sooner they form Connections with America the more wisely they will act.
Pardon this abominable Writing. I cannot transcribe it.

Adieu
John Adams

